TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00434-CR


Rodolfo Orive, Appellant

v.


The State of Texas, Appellee






NO. 03-07-00513-CR


Froylan Padilla, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NOS. D-1-DC-06-204579 & D-1-DC-06-204578

HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
These are companion appeals arising from a joint trial of the two appellants.  The
reporter's record is complete except for the jury voir dire, which was recorded by a substitute
reporter, Robin Carter.  Carter did not respond to the Court's overdue notice.
The substitute court reporter for the 147th District Court, Robin Carter, is ordered to
file that portion of the reporter's record for which she is responsible no later than February 22, 2008. 
See Tex. R. App. P. 37.3(a)(2).  Carter is admonished that if she fails to comply with this order, she
can be ordered to show cause why she should not be held in contempt of this Court.
It is ordered February 6, 2008.


Before Justices Patterson, Puryear and Henson
Do Not Publish